Citation Nr: 1544382	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial increased rating for peripheral neuropathy, left lower extremity, currently rated 10 percent disabling.

2.  Entitlement to an initial increased rating for peripheral neuropathy, right lower extremity, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service peripheral neuropathy of the bilateral lower extremities, assigning separate 10 percent ratings, effective February 17, 2009.  A notice of disagreement was filed in May 2010 with regard to the disability ratings assigned.  A statement of the case was issued in September 2010 and a substantive appeal was received in April 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The 10 percent ratings assigned to peripheral neuropathy, bilateral lower extremities, were based on an April 2010 VA examination report.  The Veteran asserts that these conditions have worsened since the April 2010 VA examination.  Specifically, in his May 2010 notice of disagreement the Veteran asserted that his neuropathy more closely manifests in a moderate disability and that he has no feelings in his toes on either foot.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In order to more accurately reflect the current level of the Veteran's disabilities, the Board believes that an examination and opinion is necessary.

The April 2010 VA examination report also reflects the Veteran's assertions that he visits his diabetic provider about every 6 months.  The most recent treatment records associated with the claims folder are from Trinity Hospital, are dated in 2009, and pertain to his coronary artery disease and associated symptoms.  Request that the Veteran identify his treating physician for diabetes mellitus and associated peripheral neuropathy, obtain an appropriate release, and request the Veteran's treatment records.  38 C.F.R. § 3.159(c)(1) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the name, address, and dates of treatment pertaining to his medical provider for diabetes mellitus and associated peripheral neuropathy, bilateral lower extremities.  Obtain an appropriate release from the Veteran and request the Veteran's treatment records.

If any such efforts prove unsuccessful, documentation to that effect should be added to the claims/virtual folders.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and severity of his peripheral neuropathy, left and right lower extremities.  It is imperative that the claims file and virtual folder be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should identify any neurological findings in the left and right lower extremities, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature).  The examiner should comment on any paralysis of the muscles of the sole of foot, any painful paralysis of a causalgic, flexion of the toes, any weakened adduction, and any impaired plantar flexion.  

3.  After completion of the above, readjudicate entitlement to initial increased ratings for peripheral neuropathy, bilateral lower extremities.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




